DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 6-8, 10-13, 15, 19 and 22 (Currently Amended)
Claims 5 and 21 (Previously Presented) 
Claims 3, 9 and 16-18 (Original)
Claims 2, 14 and 20 (Canceled)

Allowable Subject Matter
Claims 1, 3-13, 15-19 and 21-22 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “the lithium ion battery module comprising: a first terminal corresponding to a positive voltage; a second terminal and a third terminal corresponding to negative voltages, the second terminal being separate from the third terminal; a resistor, the resistor being directly electrically coupled between the second terminal and the third terminal, and the second terminal being directly electrically coupled to a fourth terminal disposed on the lead acid battery module such that a voltage signal across the resistor is associated with a voltage of the lead acid battery module, the fourth terminal corresponding to a negative voltage; and a control system, the control system being configured to: receive the voltage signal associated with the resistor and and determine at least one of a state of charge (SOC) and a state of health (SOH) associated with the lead acid battery module based at least in part on the voltage signal.”, in combination with all other elements recited in claim 1.
 Claims 3-9 and 21-22 are also allowed as it further limits allowed claim 1.
Regarding claim 10, prior arts do not suggest or teach, among other claimed allowable features, “a voltage signal associated with a resistor in the lithium ion battery module, the resistor being directly electrically coupled between a first negative terminal and a second negative terminal comprised in the lithium ion battery module, the second negative terminal of the lithium ion battery module being directly electrically coupled to a third negative terminal comprised in a lead acid battery module such that a voltage signal across the resistor is associated with a voltage of the lead acid battery module, the lead acid battery module being electrically coupled in parallel with the lithium ion battery module; and determining, via the processor, at least one property associated with the lead acid battery module based at least in part on the voltage signal.”, in combination with all other elements recited in claim 10.
Claims 11-13 are also allowed as it further limits allowed claim 10.
Regarding claim 15, prior arts do not suggest or teach, among other claimed allowable features, “a first terminal, a second terminal, and a third terminal, the first terminal and the second terminal being associated with a same polarity; a plurality of battery cells; a first resistor electrically coupled to the plurality of battery cells and the first terminal; a electrically coupled to the first resistor and directly electrically coupled between the first terminal and the second terminal, the second terminal being directly electrically coupled to a fourth terminal disposed on a separate battery module, the separate battery module being electrically coupled in parallel with the battery module; and a control system configured to: receive a first voltage signal associated with the first resistor and a second voltage signal, the second voltage signal being associated with the second resistor and associated with a voltage of the separate battery module; and determine a first set of properties associated with the separate battery module based at least in part on the second voltage signal.”, in combination with all other elements recited in claim 10.
Claims 16-19 are also allowed as it further limits allowed claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 3, 2021